DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides new art rejections below necessitated by the current amendments. Additional arguments are addressed below.
“Applicant submits Taxier does not overcome the above admitted deficiencies of Poon, Sarda, Riland and Wang in teaching or suggesting (and without the impermissible use of hindsight): "managing operation of an asset or group of assets of interest" which includes a) "receiving in real-time sensor data from a plurality of sensor devices"; and b) presenting a notification to an operator when the comparison indicates that the prediction threshold of interest has been reached or exceeded by the first generated prediction, where... a real-time operator-generated input associated with the notification is receivable from the operator, where the real-time operator-generated input comprises one of at least two real-time operator-defined selections, where the at least two real-time operator defined selections comprise ... a third operator selection comprising operator input associated with placing the notification in a watch queue for a period of time, wherein the third selection results from determination by the operator input that action on the notification can be delayed" let alone being "responsive to the operator's subjective assessment of the real-time or substantially real-time operational conditions associated with the asset or group of assets of interest", as currently recited in Applicant's independent claims 1 and 14.” (Remarks, p. 6.)
The Examiner is not persuaded. Taxier is relied upon only for teaching the element number 3, i.e. the “third operator selection”; the other elements are taught by the other references, as noted in in the art mapping in the §103 rejection infra. Turning to element 3, the Examiner notes that the term “watch queue” does not seem to be a widely-used term-of-art within the field of computer science, and the applicant provides no meaningful limitations in their specification regarding the scope and meaning of this term. Accordingly, the Examiner interprets this term in view of the illustrative descriptions in the specification:
[0033] “watching of the notification (e.g., "the notification is true, but does not need to be acted on at this time," or "it is not clear whether the notification is true at this time").” (Emphasis added.)[0101] “Referring back to FIG. 2B, the operator can also choose to watch the notification at 186 without designating it as accepted or rejected. The operator can "snooze" the notification, which results in a temporary suppression of the notification for an operator specified duration. In that case, the notification can remain in the queue or listing, with no additional notifications being presented unless the classification of the corresponding predictions increases. In some cases, the notification can be hidden by the operator for the duration of the outcome horizon, or until a higher risk prediction is generated. The operator can also forward or re-route the notification to a supervisor or another operator who may have more specific knowledge about the operational conditions associated with the notification. In all of these options, additional information or comments can be provided by the operator to further enhance the value of the operator input ” (Emphasis added.)
The Examiner notes that the above descriptions—and particularly the bolded portion of [0101]—seem to describe ‘snooze’ as a subclass of notification watching. (Hiding and forwarding are other subclasses.) Such a snooze function is explicitly disclosed by Taxier, e.g. at [0109].
Furthermore, the Examiner notes a plain meaning of the word ‘queue’:
“queue: ... 3a: a sequence of messages or jobs held in temporary storage awaiting transmission or processing”.Merriam-Webster dictionary. Available at https://www.merriam-webster.com/dictionary/queue. Accessed 6/17/22.
When a computer notification is ‘snoozed’ (as disclosed by Taxier), it is in a basic sense held in storage (by the computer) for later delivery (i.e. for later processing).
 “Applicant respectfully submits clearly the "snooze" and "remand me later" features of Taxier (as taught in its 1[0019]) is not a proper teaching of "a third operator selection comprising operator input associated with placing the notification in a watch queue for a period of time, wherein the third selection results from determination by the operator input that action on the notification can be delayed" let alone being "responsive to the operator's subjective assessment of the real-time or substantially real-time operational conditions associated with the asset or group of assets of interest", as currently recited in Applicant's independent claims 1 and 14.” (Remarks, p. 6.)
The Examiner is not persuaded. (See above response regarding the Examiner’s interpretation of “watch queue”.) When a human user decides to snooze an alarm—whether while using a system such as the one described by Taxier, or by hitting the snooze button on their alarm clock—it is invariably based on their subjective assessment situation at hand. Furthermore, both Poon and Taxier disclose the generation of alerts based on real-time data (as opposed to historical data or predicted future data). See Poon at [0047] (“Condition monitoring sensors include those sensors placed in or on a gearbox or drive-train in order to monitor the forces and moments acting on the gearbox or drive-train during its operational life.”) and Taxier at [0120].
For the reasons above, the outstanding rejections of representative claim 1 are maintained, and have been updated by the Examiner to reflect the Applicant’s latest amendments.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are (in both independent claim 1 and independent claim 14):
“a historical data management module”; and
“a real time data management module”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Poon (primary reference) (US 2011/0106510 A1, cited by Applicant on IDS dated 3/2/18)
Davis (US 2016/0231871 A1, cited by Applicant on IDS dated 3/2/18)
Riland (US 2016/0343093 A1, cited by Applicant on IDS dated 3/2/18)
Salfner (“A survey of online failure prediction methods”, ACM Computing Surveys, vol. 42, no. 3, article 10, 2010, 42 pages.)
Sarda (US 2015/0323422 A1, cited by Applicant on IDS dated 3/2/18)
Taxier (US 2017/0064412 A1, cited by Applicant on IDS dated 3/2/18)
Wang (US 2017/0098376 A1, cited by Applicant on IDS dated 3/2/18)

Claims 1, 6-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poon, Sarda, Riland, Wang and Taxier.
Regarding claims 1 and 14, Poon discloses a method (and a related system comprising a memory and a processor, see [0163]) of managing operation of an asset or group of assets of interest, comprising:
providing a historical data management module;
Fig. 3, item 36: “Provide information on gearbox”.
providing a real time data management module;
Fig. 3, item 38 “Monitor one or more forces and/or one or more moments”.
providing at least one memory that stores computer-executable instructions; ...
[0162] Memory. See also fig. 7.
providing at least one processor coupled to the historical data management module and real time data management module that, when executing on the computer-executable instructions, cause:
[0032] processor. Also [0162] and fig. 7.
a. presenting... a first generated prediction associated with an operational outcome of interest and the sensor data... where the first generated prediction:
[0159] "The ultimate result from the combined model-based diagnosis/CMS approach is the probability of failure of each component in a given period of time." [0154] system output.
i. comprises at least one probability value associated with a likelihood that the operational outcome of interest will occur within a defined future period, where the operational outcome of interest is associated with an asset or group of assets; and
[0159] “The ultimate result from the combined model-based diagnosis/CMS approach is the probability of failure of each component in a given period of time.” (Emphasis added.) The disclosed wind turbine gearbox is equivalent to the recited asset.
ii. is obtained from an analysis of historical source data by a prediction engine;
[0063] Aspects to the model may be based on empirical data. [0114]: “responses of the actual manufactured gearbox are detected and recorded”.
Sarda discloses the following further limitations which Poon does not seem to disclose explicitly:
b. comparing the first generated prediction with a plurality of prediction thresholds, where each of the plurality of prediction thresholds, independently, comprises an upper and a lower value defining a prediction range associated with a risk profile assigned to the operational outcome of interest, where at least one of the plurality of prediction thresholds comprises a prediction threshold of interest; ...
[0051] "A user of methods according to the present disclosure can designate, e.g., probabilities of 10% or less as being a "low risk" of failure, probabilities of 10%-30% as being a "medium risk" of failure, and probabilities of 30% or more as being a "high risk" of failure."; [0054] data output to user through I/0 device.
i. The notification provides the operator with information associated with a level of risk that the operational outcome of interest will occur within the defined future period
[0054] data output to user through I/0 device. [0052] “operating extension readiness metric 522 can include an economic benefit, an economic risk, a likelihood of failure (for machine 450 and/or the entire machine system 440), an engineering benefit, a recommended action, a readiness for extending machine 450 as compared to other machines 450 in the same machine system 440, etc. Extension readiness metrics calculated in step S20 can also be expressed in terms of the economic benefit of extended operation over a particular length of time”. (Emphasis added.)
Riland discloses the following further limitations which neither Poon nor Sarda seems to disclose explicitly:
providing in real-time sensor data from a plurality of sensor devices; and
[0088] receiving data from “real-time sensors”. (Emphasis added.)
[0126] “Various embodiments of the URAMS may be used to provide real-time, utility asset management, alert report, predicting, planning and response. ... In some embodiments, real-time feedback may come from vehicle-mounted instrument sensors and provide updates accordingly.” (Emphasis added.)
a. presenting a first generated prediction, in real-time, associated with an operational outcome of interest and the sensor data received in real-time...
[0126] “Various embodiments of the URAMS may be used to provide real-time, utility asset management, alert report, predicting, planning and response. ... In some embodiments, real-time feedback may come from vehicle-mounted instrument sensors and provide updates accordingly.” (Emphasis added.)See also [0088] (reproduced above) regarding receiving data from real-time sensors.
c. presenting a notification to an operator when the comparison indicates that the prediction threshold of interest has been reached or exceeded by the first generated prediction,
[0074] alerting a user when a probability threshold is met.
Wang discloses the following further limitations which neither Poon nor Sarda nor Riland seems to disclose explicitly:
ii. a real-time operator-generated input associated with the notification is receivable from the operator, where the real-time operator-generated input comprises one of at least two real-time operator-defined selections, where the at least two real-time operator-defined selections comprise:
[0149] “In any case, this information allows the user to park knowing the parking rules that apply to the current parking location. After having received a notification, the user can rate the notification and may judge or comment on whether the notification was accurate S1301. If the user rates the notification positively, e.g., that the notification was accurate, the system may record the user's positive rating S1302. Accordingly, accurate data that leads to an accurate notification may be reinforced and otherwise kept in place. If the user rates the notification negatively, e.g., that the notification was inaccurate, the user may then provide proof of why the notification was inaccurate S1303; a negative rating may be given to a notification when, for example, the parking prohibitions in effect for a particular location are in fact different from those cited in the notification, such as incorrect timing or day of the week information. In the case where the notification does not accurately reflect the parking rules, a user would submit a picture of the parking sign or another type of evidence as proof of that notifications inaccuracy in that situation.” (Emphasis added.)The Examiner notes interprets “real-time operator-defined selections” as encompassing each of providing a positive rating, providing a negative rating, and providing proof to support a rating (e.g. by submitting a photo). See also fig. 3A illustrating a GUI for performing the operations described above. The Examiner notes that the purpose of the Wang system is parking violation avoidance. See abstract. This purpose could not be fulfilled if the described system did not operate in real-time so that a user could avoid a parking ticket while parking their car. For further discussion of the real-time nature of these operations, see the passage below:[0038] “Parking violation related data gathered from media Such as newspapers, blogs, social media, etc. may be collected and Summarized manually, for example, by a system administrator or system employee, or automatically, for example, by an artificial intelligence algorithm, to correct, update, and Supplement the unified data base. This collected historical parking violation related data may also be corrected, updated, and Supplemented by real time parking violation related data. Real-time parking violation related data is considered to be real-time when one or more users share parking violation related data immediately. “Immediately” can be within a predetermined period of time, such as fifteen minutes from receiving the parking violation, or it may be virtually instant. If the data does not meet requirements to be considered real-time data, then the data is considered historical data, but it will still be used to update other historical parking violation related data already existing in the unified database.” (Emphasis added.)
1. a first operator-defined selection comprising operator input associated with an operator decision that the notification is accurate when applied to the current operation of the asset or group of assets and action on the notification should be scheduled; and
[0149] "After having received a notification, the user can rate the notification and may judge or comment on whether the notification was accurate Sl301."
2. a second operator selection comprising operator input associated with rejection of the notification, where the second selection results from determination by the operator that, in relation to the current operation of the asset or group of assets, the notification is incorrect or that the notification is correct, but that the operator will not currently schedule action to address the notification; ...
[0149] "a negative rating may be given to a notification [by a user]".
iii. information associated with the operator-generated input is configured for use as source data in subsequent predictions generated by the prediction engine; and
[0149] "If the user rates the notification positively, e.g., that the notification was accurate, the system may record the user's positive rating Sl302. Accordingly, accurate data that leads to an accurate notification may be reinforced and otherwise kept in place.", "negative ratings, once they reach a predetermined number, can be used to correct, update, and supplement S 1306 the existing ... data within the unified database 10."
d. incorporating at least a portion of the operator-generated input as updated source data in the generation of subsequent predictions from the prediction engine.
[0149] User can rate warning/notifications positively or negatively, and this information is used to reinforce or correct the model that generated the warning.
At the time of filing, a person of ordinary skill in the art would have found it obvious to combine the technique disclosed by Poon for measuring probability values for time-to-failure windows with that of Sarda for comparing probability values to various thresholds because provides for automatic decision making regarding, e.g., displaying an alert to a user. Likewise, it would have been obvious at the time of filing to display an alert to a user (as taught by Riland) because it will enable the user to avoid or mitigate the problem in the machine underlying the alert. Additionally, it would have been obvious at the time of filing to collect data (via sensors), perform analysis, and display results (including alerts to the users) in real-time (as taught by Riland) because this would enable system operators to avoid unnecessary equipment downtime due to unexpected equipment failures. Furthermore, at the time of filing, a person of ordinary skill in the art would have found it obvious to include the technique described by Wang for incorporating user feedback on alerts in the combined system above because it would allow the system to learn to give better alerts, e.g. alerts that are less likely to be false-positives.

Taxier discloses its further limitation which neither Poon, Sarda, Riland, nor Wang seems to disclose explicitly:
a third operator selection comprising operator input associated with placing the notification in a watch queue for a period of time, wherein the third selection results from determination by the operator input that action on the notification can be delayed responsive to the operator's subjective assessment of the real-time or substantially real-time operational conditions associated with the asset or group of assets of interest;
[0109] notification including “Snooze” and "Remind me later" options.The Examiner notes that the Applicant provides no meaningful limitations in their specification regarding the scope of ‘watch queue’. Accordingly, the Examiner interprets this term according to the illustrative descriptions in the specification as encompassing the snooze / “remind me later” function disclosed by Taxier. The following excerpts from the Applicant’s written description are relevant:[0033] “watching of the notification (e.g., "the notification is true, but does not need to be acted on at this time," or "it is not clear whether the notification is true at this time").” (Emphasis added.) The Examiner notes that this excerpt seems to describe a snooze function’.[0101] “Referring back to FIG. 2B, the operator can also choose to watch the notification at 186 without designating it as accepted or rejected. The operator can "snooze" the notification, which results in a temporary suppression of the notification for an operator specified duration. In that case, the notification can remain in the queue or listing, with no additional notifications being presented unless the classification of the corresponding predictions increases.” (Emphasis added.)The Examiner further notes that when a human user decides to snooze an alarm it is inherently based on their subjective assessment of the alarm and the current circumstances.
At the time of filing, a person of ordinary skill in the art would have found it obvious to include a “remind me later” option (as taught by Taxier) in the combined method of Poon/Sarda/Riland/Wang because it would allow the user (i.e. the human system operator) to address the underlying problem at a more convenient time, or perhaps after more data could be gathered regarding the circumstances that caused the alarm.

Regarding claims 6 and 17, Taxier discloses its further limitation which neither Poon, Sarda, Riland, nor Wang seems to disclose explicitly wherein the operator input of the second operator selection initiates either:
a. suppression of subsequent notifications for a period of time; or
b. re-routing the notification to a second operator for action thereupon.
[0109] The disclosed “snooze” or "remind me later” options are each equivalent to the recited “suppression... for a period of time” option.
The obviousness analysis of claim 2 applies equally here.

Regarding claims 7 and 18, Taxier discloses its further limitation which neither Poon, Sarda, Riland, nor Wang seems to disclose explicitly wherein the operator input of the second operator selection comprises a second prediction threshold of interest specified by the operator, and wherein the second operator selection initiates suppression of subsequent notifications until the second prediction threshold of interest is reached or exceeded, wherein when the second prediction threshold of interest is reached or exceeded, the suppressed notification:
a. is made visible to the operator for action thereupon; b. is suppressed again for a period of time; or c. re-routed to a second operator for action thereupon.
[0109] The disclosed “snooze” or "remind me later” options are each equivalent to the recited “suppression... for a period of time” option. “The viewer may dismiss the initial notification confidently based on the knowledge that the notification system 110 is configured and/or arranged to output a follow-up reminder notification”
At the time of filing, a person of ordinary skill in the art would have found it obvious to include a “remind me later” option (as taught by Taxier) in the system of claim 1 because it would help the user to address the underlying problem at a more convenient time. 

Regarding claims 8 and 19, Sarda discloses their further limitation wherein the plurality of prediction thresholds are modifiable in response to an operator input.
[0051] user designated thresholds.

Regarding claim 9, Poon discloses its further limitation wherein the operational outcome of interest includes one or more of a fault, ([0025]) a failure, energy use, resource use, production quantity, production quality, compliance with required operational parameters, or an operational cost metric.

Regarding claim 10, Poon discloses its further limitation wherein the asset or group of assets of interest are associated with a vehicle, ([0096] motor vehicle gearbox) industrial machine or industrial process.

Regarding claim 11, Poon discloses its further limitation wherein the historical source data comprises information derived from:
a. one or more sensors associated with an operating system, hardware device, or machine; and
[0097] “sensors placed on the gearbox housing components”. The Examiner notes that a gearbox is a machine.
Sarda discloses the following further limitation which Poon does not seem to disclose explicitly:
b. recorded information associated with operation of the operating system, hardware device, or machine.
[0043] operating data performance history.

Regarding claim 12, Poon discloses its further limitation wherein the one or more sensors comprise thermometers, ([0017]) hygrometers, pressure sensors, ([0080] sound pressure) flow meters, vibration sensors, ([0017] vibration analysis) odometers, accelerometers, ([0080] measuring acceleration) ammeters, voltmeters, power meters, digital multi-meters, digital imagers, microscopes, distance measurement devices, tackiness detectors, rigidity detectors, stiffness detectors, alignment detectors, pH detectors, GPS detectors, or combinations thereof.

Regarding claims 13 and 20, Poon discloses their further limitation wherein the notification comprises a lead time associated with an action addressing the operational outcome of interest of the notification.
[0002] “This allows users or operators to be alerted so that they can take remedial action before a costly or catastrophic failure occurs.".


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poon, Sarda, Riland, Wang, Taxier and Davis.

Regarding claims 3 and 16, Davis discloses its further limitation which neither Poon, Sarda, Riland, Taxier nor Wang seems to disclose explicitly further comprising generating an outcome horizon for the notification, wherein the outcome horizon comprises a period of time that the notification is available for presentation to the operator.
[0007] “However, such non-visual notifications are often only available for a finite period of time, e.g., often lasting only a few seconds after a notification event occurs, and the non-visual notifications are typically not repeated. As such, to check for pending notifications after the finite period of time has elapsed, a user must typically turn on the display of the device to view the notification panel or other appropriate location where the notifications are persistently displayed.” (Emphasis added.)
At the time of filing, a person of ordinary skill in the art would have found it obvious to generate an alert outcome horizon (as taught by Davis) in the method of claim 1 so that users will be notified of certain alerts for only a short amount of time if the alert is not very important; thus the user will not be needlessly disturbed by low-priority alerts.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Poon, Sarda, Riland, Wang, Taxier and Salfner.
Regarding claim 4, Salfner discloses its further limitation neither Poon, Sarda, Riland, Wang, Taxier nor Davis seems to disclose explicitly which wherein the first generated prediction is associated with a prediction threshold indicating that the operational outcome of interest is likely to occur, and if the operational outcome of interest occurs prior to the end of the outcome horizon, the notification is identified as "positive prediction information."
P. 7, table 1: contingency table. A “true positive” event is equivalent to the recited “positive prediction information”.
At the time of filing, it would have been obvious to a person of ordinary skill to include failure prediction classification as taught by Salfner in the combined system of Poon/Sarda/Riland/Wang/Davis because feedback regarding the accuracy of previous predictions is likely to lead to improved prediction performance in the future.

Regarding claim 5, Salfner discloses its further limitation neither Poon, Sarda, Riland, Wang, Taxier nor Davis seems to disclose explicitly wherein the first generated prediction is associated with a prediction threshold indicating that the operational outcome of interest is likely to occur, and if the operational outcome of interest does not occur prior the end of the outcome horizon, the notification is optionally identified as "negative prediction information."
P. 7, table 1: contingency table. A “false positive” (false warning) event is equivalent to the recited “negative prediction information”.
The obviousness analysis of claim 4 applies equally here.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Nixon discloses an alarm management system featuring a watch list. See figs. 3B, 3C, and 3D. (US 2018/0109955 A1)
Wolfe (US 2018/0136288 A1) discloses, inter alia, a system for predicting in real time the time-to-failure and remaining life of an electrical power system. See e.g. abstract, [0001], and [0043].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124